UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2016 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (99.8%) (a) Shares Value Aerospace and defense (1.0%) Cubic Corp. 16,100 $675,234 Engility Holdings, Inc. 19,100 492,398 Triumph Group, Inc. 7,300 307,184 Air freight and logistics (0.2%) XPO Logistics, Inc. (NON) (S) 14,600 347,918 Auto components (1.6%) Cooper Tire & Rubber Co. 17,500 691,425 Cooper-Standard Holding, Inc. (NON) (S) 8,400 487,200 Visteon Corp. (NON) 11,800 1,194,632 Banks (1.7%) Customers Bancorp, Inc. (NON) 23,700 609,090 FCB Financial Holdings, Inc. Class A (NON) 19,400 632,828 First NBC Bank Holding Co. (NON) (S) 13,100 459,024 Renasant Corp. (S) 23,727 779,432 Biotechnology (12.9%) ACADIA Pharmaceuticals, Inc. (NON) (S) 21,100 697,777 Alkermes PLC (NON) 5,324 312,359 AMAG Pharmaceuticals, Inc. (NON) (S) 37,525 1,490,868 Anacor Pharmaceuticals, Inc. (NON) 2,300 270,733 Applied Genetic Technologies Corp. (NON) (S) 18,500 243,090 Ardelyx, Inc. (NON) (S) 24,500 423,360 ARIAD Pharmaceuticals, Inc. (NON) 107,193 626,007 aTyr Pharma, Inc. (NON) (S) 15,400 158,004 Biospecifics Technologies Corp. (NON) 11,076 482,249 Celldex Therapeutics, Inc. (NON) 22,200 233,988 Cepheid (NON) 6,000 271,200 Chiasma, Inc. (NON) 4,347 86,418 Chimerix, Inc. (NON) 7,200 275,040 Dyax Corp. (NON) 25,700 490,613 Dynavax Technologies Corp. (NON) 34,360 843,194 Eagle Pharmaceuticals, Inc. (NON) (S) 3,700 273,911 Emergent BioSolutions, Inc. (NON) 15,900 452,991 Enanta Pharmaceuticals, Inc. (NON) (S) 13,100 473,434 Exact Sciences Corp. (NON) (S) 9,000 161,910 FivePrime Therapeutics, Inc. (NON) 13,900 213,921 Halozyme Therapeutics, Inc. (NON) 16,300 218,909 Immune Design Corp. (NON) (S) 16,211 197,774 Infinity Pharmaceuticals, Inc. (NON) 22,600 190,970 Inotek Pharmaceuticals Corp. (NON) (S) 24,565 230,911 Insys Therapeutics, Inc. (NON) (S) 29,090 827,901 Isis Pharmaceuticals, Inc. (NON) (S) 6,300 254,646 Ligand Pharmaceuticals, Inc. (NON) (S) 4,600 393,990 Merrimack Pharmaceuticals, Inc. (NON) (S) 59,300 504,643 MiMedx Group, Inc. (NON) (S) 52,600 507,590 Myriad Genetics, Inc. (NON) 10,200 382,296 Neurocrine Biosciences, Inc. (NON) 24,300 966,897 Novavax, Inc. (NON) 28,900 204,323 OncoMed Pharmaceuticals, Inc. (NON) 11,600 192,444 Ophthotech Corp. (NON) (S) 13,100 530,812 Portola Pharmaceuticals, Inc. (NON) 7,400 315,388 Prothena Corp. PLC (Ireland) (NON) (S) 28,800 1,305,792 PTC Therapeutics, Inc. (NON) (S) 11,700 312,390 Repligen Corp. (NON) (S) 33,574 935,036 Retrophin, Inc. (NON) 18,076 366,220 Sage Therapeutics, Inc. (NON) 6,000 253,920 TESARO, Inc. (NON) (S) 17,500 701,750 Threshold Pharmaceuticals, Inc. (NON) 67,200 273,504 Trevena, Inc. (NON) 32,800 339,480 uniQure NV (Netherlands) (NON) 15,800 323,110 Building products (1.7%) CaesarStone Sdot-Yam, Ltd. (Israel) (S) 4,900 148,960 Continental Building Products, Inc. (NON) 34,000 698,360 Patrick Industries, Inc. (NON) 17,900 706,871 PGT, Inc. (NON) 58,600 719,608 Trex Co., Inc. (NON) 7,600 253,308 Chemicals (2.0%) American Vanguard Corp. 38,500 445,060 Innophos Holdings, Inc. 8,961 355,214 Innospec, Inc. 20,433 950,339 Scotts Miracle-Gro Co. (The) Class A 11,300 687,266 Trinseo SA (NON) (S) 20,000 505,000 Commercial services and supplies (1.3%) G&K Services, Inc. Class A 7,900 526,298 KAR Auction Services, Inc. 12,625 448,188 MSA Safety, Inc. 10,242 409,373 Tetra Tech, Inc. 20,600 500,786 Communications equipment (2.7%) Brocade Communications Systems, Inc. 41,900 434,922 CalAmp Corp. (NON) (S) 51,893 834,958 EchoStar Corp. Class A (NON) 17,604 757,500 Ixia (NON) 53,200 770,868 Netscout Systems, Inc. (NON) 5,518 195,172 ShoreTel, Inc. (NON) 62,700 468,369 Ubiquiti Networks, Inc. (S) 15,200 515,128 Construction and engineering (1.0%) Argan, Inc. 18,700 648,516 Chicago Bridge & Iron Co. NV (S) 6,700 265,722 MasTec, Inc. (NON) 33,300 527,139 Construction materials (0.6%) US Concrete, Inc. (NON) 19,400 927,126 Consumer finance (0.9%) Encore Capital Group, Inc. (NON) (S) 15,773 583,601 PRA Group, Inc. (NON) 13,682 724,051 Diversified consumer services (1.5%) Bright Horizons Family Solutions, Inc. (NON) 12,653 812,829 Grand Canyon Education, Inc. (NON) 14,185 538,888 LifeLock, Inc. (NON) (S) 31,700 277,692 Sotheby's Class A (S) 18,600 594,828 Diversified telecommunication services (1.9%) Cincinnati Bell, Inc. (NON) 133,600 416,832 Cogent Communications Holdings, Inc. 23,600 640,976 IDT Corp. Class B 25,300 361,790 inContact, Inc. (NON) (S) 77,300 580,523 Inteliquent, Inc. 36,157 807,386 Electrical equipment (0.9%) AZZ, Inc. 11,786 573,860 EnerSys 15,466 828,668 Electronic equipment, instruments, and components (1.4%) Jabil Circuit, Inc. 21,400 478,718 MTS Systems Corp. 6,591 396,185 Plexus Corp. (NON) 14,900 574,842 SYNNEX Corp. 6,800 578,408 Energy equipment and services (0.3%) Matrix Service Co. (NON) 21,713 487,891 Food and staples retail (0.2%) Andersons, Inc. (The) 8,800 299,728 Food products (1.6%) Cal-Maine Foods, Inc. (S) 9,100 496,951 Farmer Bros. Co. (NON) 13,000 354,250 John B. Sanfilippo & Son, Inc. 16,200 830,412 Pinnacle Foods, Inc. 16,200 678,456 Health-care equipment and supplies (7.6%) Accuray, Inc. (NON) (S) 57,460 287,013 Alere, Inc. (NON) 25,285 1,217,473 AtriCure, Inc. (NON) (S) 16,514 361,822 Conmed Corp. 10,343 493,775 DexCom, Inc. (NON) 14,079 1,208,823 Entellus Medical, Inc. (NON) 14,400 259,488 Globus Medical, Inc. Class A (NON) 25,404 524,847 Greatbatch, Inc. (NON) 15,827 892,959 Hill-Rom Holdings, Inc. 14,440 750,736 ICU Medical, Inc. (NON) 11,595 1,269,653 Insulet Corp. (NON) 10,000 259,100 OraSure Technologies, Inc. (NON) 48,200 214,008 Rockwell Medical, Inc. (NON) (S) 48,000 370,080 Sientra, Inc. (NON) 6,053 61,438 Spectranetics Corp. (The) (NON) (S) 25,400 299,466 STAAR Surgical Co. (NON) (S) 43,300 336,008 Steris Corp. (S) 7,107 461,742 TransEnterix, Inc. (NON) (S) 160,200 362,052 West Pharmaceutical Services, Inc. 13,900 752,268 Zeltiq Aesthetics, Inc. (NON) 26,500 848,795 Health-care providers and services (5.6%) AmSurg Corp. (NON) 11,002 854,965 Centene Corp. (NON) 11,710 635,033 Chemed Corp. (S) 10,856 1,448,950 Health Net, Inc. (NON) 8,900 535,958 HealthEquity, Inc. (NON) 22,900 676,695 HealthSouth Corp. 18,510 710,229 Landauer, Inc. 13,500 499,365 Molina Healthcare, Inc. (NON) 3,700 254,745 Providence Service Corp. (The) (NON) 9,868 430,047 RadNet, Inc. (NON) 73,700 409,035 Select Medical Holdings Corp. 43,200 466,128 Surgical Care Affiliates, Inc. (NON) 17,800 581,882 Team Health Holdings, Inc. (NON) 7,900 426,837 WellCare Health Plans, Inc. (NON) 5,100 439,518 Health-care technology (0.3%) Veeva Systems, Inc. Class A (NON) (S) 19,000 444,790 Hotels, restaurants, and leisure (2.8%) Bloomin' Brands, Inc. 29,800 541,764 Brinker International, Inc. 12,000 632,040 Buffalo Wild Wings, Inc. (NON) 1,700 328,831 Cedar Fair LP 9,600 505,056 Marcus Corp. 26,529 513,071 Papa John's International, Inc. 10,892 745,884 Penn National Gaming, Inc. (NON) 26,900 451,382 Sonic Corp. 18,900 433,755 Household durables (0.3%) Ethan Allen Interiors, Inc. 19,387 512,011 Insurance (2.7%) Amtrust Financial Services, Inc. 13,500 850,230 Employers Holdings, Inc. 31,200 695,448 Federated National Holding Co. 28,300 679,766 HCI Group, Inc. 14,200 550,534 Heritage Insurance Holdings, Inc. (NON) 31,500 621,495 United Insurance Holdings Corp. 44,000 578,600 Internet and catalog retail (0.4%) Groupon, Inc. (NON) 104,500 340,670 Shutterfly, Inc. (NON) 5,429 194,087 Internet software and services (1.9%) Apigee Corp. (NON) (S) 30,700 323,885 Constant Contact, Inc. (NON) 14,600 353,904 Cornerstone OnDemand, Inc. (NON) 14,600 481,800 Monster Worldwide, Inc. (NON) (S) 110,200 707,484 Rackspace Hosting, Inc. (NON) 21,200 523,216 Web.com Group, Inc. (NON) 21,400 451,112 IT Services (2.0%) Cardtronics, Inc. (NON) (S) 12,800 418,560 CSG Systems International, Inc. 15,600 480,480 Heartland Payment Systems, Inc. 9,300 585,993 MAXIMUS, Inc. 9,935 591,729 NeuStar, Inc. Class A (NON) (S) 14,500 394,545 VeriFone Systems, Inc. (NON) 18,100 501,913 Leisure products (1.2%) Brunswick Corp. 10,100 483,689 Malibu Boats, Inc. Class A (NON) 25,100 350,898 MCBC Holdings, Inc. (NON) 22,236 288,179 Smith & Wesson Holding Corp. (NON) 38,400 647,808 Life sciences tools and services (0.5%) Cambrex Corp. (NON) 18,000 714,240 Machinery (2.0%) Altra Industrial Motion Corp. 15,221 351,910 Kadant, Inc. 11,779 459,499 Standex International Corp. 12,496 941,574 Wabash National Corp. (NON) 54,600 578,214 Woodward, Inc. 16,400 667,480 Marine (0.3%) Matson, Inc. 10,753 413,883 Media (3.7%) Carmike Cinemas, Inc. (NON) 21,631 434,567 Discovery Communications, Inc. Class A (NON) (S) 21,800 567,454 Eros International PLC (NON) 10,926 297,078 Gray Television, Inc. (NON) 71,200 908,512 Lions Gate Entertainment Corp. 30,100 1,107,680 Live Nation Entertainment, Inc. (NON) 19,200 461,568 National CineMedia, Inc. 32,600 437,492 Nexstar Broadcasting Group, Inc. Class A 14,900 705,515 Regal Entertainment Group Class A (S) 34,200 639,198 Multiline retail (0.8%) Big Lots, Inc. 13,300 637,336 Dillards, Inc. Class A 6,400 559,296 Oil, gas, and consumable fuels (1.8%) Callon Petroleum Co. (NON) 90,560 660,182 Delek US Holdings, Inc. 15,800 437,660 Diamondback Energy, Inc. (NON) 5,032 325,067 EP Energy Corp. Class A (NON) (S) 31,400 161,710 Gulfport Energy Corp. (NON) 8,110 240,705 REX American Resources Corp. (NON) (S) 8,100 410,022 SM Energy Co. 7,700 246,708 Whiting Petroleum Corp. (NON) 12,590 192,249 Personal products (0.9%) Coty, Inc. Class A (NON) 32,500 879,450 Nutraceutical International Corp. (NON) 17,300 408,453 Pharmaceuticals (5.5%) Aratana Therapeutics, Inc. (NON) 34,700 293,562 Carbylan Therapeutics, Inc. (NON) 8,966 32,009 Cardiome Pharma Corp. (Canada) (NON) 164,200 1,385,848 Catalent, Inc. (NON) 17,500 425,250 Depomed, Inc. (NON) 15,600 294,060 Impax Laboratories, Inc. (NON) 6,900 242,949 Jazz Pharmaceuticals PLC (NON) 18,266 2,425,907 Lannett Co., Inc. (NON) (S) 23,200 963,264 POZEN, Inc. (NON) (S) 73,400 428,289 Prestige Brands Holdings, Inc. (NON) 15,540 701,786 Sucampo Pharmaceuticals, Inc. Class A (NON) (S) 34,200 679,554 Supernus Pharmaceuticals, Inc. (NON) 24,200 339,526 Professional services (2.3%) Barrett Business Services, Inc. 7,300 313,389 CEB, Inc. 7,273 497,037 Kforce, Inc. 24,480 643,334 Korn/Ferry International 13,700 453,059 On Assignment, Inc. (NON) 27,209 1,004,012 TrueBlue, Inc. (NON) 22,677 509,552 Real estate investment trusts (REITs) (1.4%) Communications Sales & Leasing, Inc. 39,000 698,100 National Health Investors, Inc. 10,900 626,641 Omega Healthcare Investors, Inc. 19,700 692,455 Real estate management and development (0.4%) RE/MAX Holdings, Inc. Class A 17,800 640,444 Road and rail (0.9%) Avis Budget Group, Inc. (NON) 16,200 707,616 Swift Transportation Co. (NON) (S) 37,853 568,552 Semiconductors and semiconductor equipment (5.8%) Advanced Energy Industries, Inc. (NON) 25,100 660,130 Ambarella, Inc. (NON) (S) 9,300 537,445 Applied Micro Circuits Corp. (NON) (S) 58,000 307,980 Cavium, Inc. (NON) 6,922 424,803 Ceva, Inc. (NON) 39,735 737,879 Cypress Semiconductor Corp. (NON) 62,800 535,056 DSP Group, Inc. (NON) 50,400 459,144 Fairchild Semiconductor International, Inc. (NON) 26,836 376,777 Integrated Device Technology, Inc. (NON) 15,500 314,650 Intersil Corp. Class A 25,100 293,670 Lattice Semiconductor Corp. (NON) 78,400 301,840 Mellanox Technologies, Ltd. (Israel) (NON) 13,949 527,133 Microsemi Corp. (NON) 17,001 557,973 Monolithic Power Systems, Inc. 9,100 465,920 ON Semiconductor Corp. (NON) 64,400 605,360 Power Integrations, Inc. 11,100 468,087 Semtech Corp. (NON) 8,911 134,556 Silicon Laboratories, Inc. (NON) 6,000 249,240 Synaptics, Inc. (NON) 8,337 687,469 Software (7.1%) A10 Networks, Inc. (NON) 55,800 334,242 Aspen Technology, Inc. (NON) 15,406 584,041 AVG Technologies NV (Netherlands) (NON) 27,091 589,229 Barracuda Networks, Inc. (NON) (S) 19,800 308,484 Blackbaud, Inc. 13,400 752,008 Gigamon, Inc. (NON) 9,400 188,094 Glu Mobile, Inc. (NON) (S) 76,776 335,511 Manhattan Associates, Inc. (NON) 11,352 707,230 Mentor Graphics Corp. 33,167 816,903 MobileIron, Inc. (NON) (S) 46,600 144,460 Paylocity Holding Corp. (NON) 9,700 290,903 Proofpoint, Inc. (NON) (S) 11,300 681,616 PROS Holdings, Inc. (NON) 16,700 369,738 QAD, Inc. Class A 29,700 760,320 Qlik Technologies, Inc. (NON) 12,900 470,205 Qualys, Inc. (NON) 8,000 227,680 SS&C Technologies Holdings, Inc. 10,917 764,627 Synchronoss Technologies, Inc. (NON) (S) 13,800 452,640 Tyler Technologies, Inc. (NON) 7,996 1,193,883 Verint Systems, Inc. (NON) 14,750 636,463 Specialty retail (2.7%) Ascena Retail Group, Inc. (NON) 33,700 468,767 Caleres, Inc. 22,308 681,063 Children's Place, Inc. (The) 5,700 328,719 Conn's, Inc. (NON) (S) 13,100 314,924 DSW, Inc. Class A 14,900 377,119 Express, Inc. (NON) 28,400 507,508 Five Below, Inc. (NON) (S) 13,100 439,898 Men's Wearhouse, Inc. (The) 12,300 522,996 Sally Beauty Holdings, Inc. (NON) 16,600 394,250 Technology hardware, storage, and peripherals (0.8%) Nimble Storage, Inc. (NON) (S) 13,300 320,796 QLogic Corp. (NON) 82,500 845,625 Textiles, apparel, and luxury goods (1.8%) Deckers Outdoor Corp. (NON) 6,500 377,390 G-III Apparel Group, Ltd. (NON) 6,033 371,995 Oxford Industries, Inc. 8,300 613,204 Sequential Brands Group, Inc. (NON) (S) 36,400 526,708 Steven Madden, Ltd. (NON) 13,090 479,356 Wolverine World Wide, Inc. 17,900 387,356 Thrifts and mortgage finance (0.6%) BofI Holding, Inc. (NON) 3,972 511,713 Essent Group, Ltd. (Bermuda) (NON) 18,000 447,300 Trading companies and distributors (0.3%) Beacon Roofing Supply, Inc. (NON) 15,800 513,342 Total common stocks (cost $138,771,639) SHORT-TERM INVESTMENTS (17.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) 25,242,444 $25,242,444 Putnam Short Term Investment Fund 0.13% (AFF) 369,274 369,274 Total short-term investments (cost $25,611,718) TOTAL INVESTMENTS Total investments (cost $164,383,357) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $148,658,497. (b) The aggregate identified cost on a tax basis is $164,447,084, resulting in gross unrealized appreciation and depreciation of $26,335,531 and $16,765,096, respectively, or net unrealized appreciation of $9,570,435. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $5,009,477 $12,168,595 $16,808,798 $887 $369,274 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $25,242,444, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $25,056,350. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $25,113,568 $— $— Consumer staples 3,947,700 — — Energy 3,162,194 — — Financials 11,380,752 — — Health care 48,183,730 — — Industrials 17,700,844 — — Information technology 32,239,501 — — Materials 3,870,005 — — Telecommunication services 2,807,507 — — Total common stocks — — Short-term investments 369,274 25,242,444 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
